Citation Nr: 0905470	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-37 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active military service from May 1967 to 
September 1969 and from February 1975 to March 1981.  Service 
personnel records in the Veteran's claims file verify his 
status as a combat veteran, specifically his receipt of the 
Bronze Star medal with a Valor device as well as the Purple 
Heart Medal and Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2006 rating decision rendered by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for specially adapted housing.

In December 2008, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in 
December 2008, the appellant submitted to the Board 
additional evidence for consideration in connection with the 
claim on appeal.  A waiver of RO jurisdiction for this 
evidence was received in a December 2008 written statement 
included in the record.  The Board accepts this evidence for 
inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected disabilities are rated as 
follows:  herniated nucleus pulposus with degenerative disc 
disease at L5-S1 status post laminectomy (40 percent), post-
traumatic stress disorder (30 percent), residuals of gunshot 
wound of the anterior neck with paralysis of the left vocal 
cord, tracheotomy scars, and impaired respiration (30 
percent), sciatica of right lower extremity (10 percent), and 
sciatica of left lower extremity (10 percent).  

3.  The evidence does demonstrate that the Veteran's service-
connected disabilities cause loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to assistance in acquiring 
specially adapted housing have been met.  38 U.S.C.A. § 2101 
(West 2002); 38 C.F.R. §§ 3.102, 3.809 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.

The Board has considered the VCAA provisions with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further analysis of the development of 
this claim is necessary at the present time.



Laws and Regulations

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) may be 
extended to a veteran if the following requirements are met:  
(a) Service.  Active military, naval or air service after 
April 20, 1898, is required.  Benefits are not restricted to 
veterans with wartime service.  (b) Disability.  The 
disability must have been incurred or aggravated as the 
result of service as indicated in paragraph (a) of this 
section and the veteran must be entitled to compensation for 
permanent and total disability due to: (1) The loss, or loss 
of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or (3) The loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  (4) The loss or loss of 
use of one lower extremity together with the loss of loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  (c) 
Duplication of benefits.  The assistance referred to in this 
section will not be available to any veteran more than once.  
(d) "Preclude locomotion."  This term means the necessity 
for regular and constant use of a wheelchair, braces, 
crutches or canes as a normal mode of locomotion although 
occasional locomotion by other methods may be possible.  See 
38 C.F.R. § 3.809 (2008).

The Board determines whether (1) the weight of the evidence 
supports the claim, or (2) the weight of the "positive" 
evidence in favor of the claim is in relative balance with 
the weight of the "negative" evidence against the claim: 
the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 
38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Evidence of record indicates that service connection is 
established for herniated nucleus pulposus with degenerative 
disc disease at L5-S1 status post laminectomy (40 percent), 
post-traumatic stress disorder (30 percent), residuals of 
gunshot wound of the anterior neck with paralysis of the left 
vocal cord, tracheotomy scars, and impaired respiration (30 
percent), sciatica of right lower extremity (10 percent), and 
sciatica of left lower extremity (10 percent).  The Veteran's 
combined service-connected disability rating is 80 percent.  
The Veteran has also been awarded entitlement to a total 
disability rating due to individual unemployability (TDIU) as 
well as basic eligibility under 38 U.S.C. Chapter 35, each 
effective April 21, 1997.

In statements in support of his claim, the Veteran asserted 
entitlement to the requested benefit was warranted because he 
was unable to move in parts of his residence with a walker or 
wheelchair.  He has repeatedly indicated that VA has issued 
him a cane, braces, a walker, and two wheelchairs and that he 
must use at least a cane to ambulate.  The Veteran contends 
that he has the loss of use of both lower extremities, such 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  He has further indicated 
that the cumulative effect of his service-connected 
disabilities affected his balance and propulsion as to 
preclude locomotion without the aid of a cane, walker, or 
wheelchair.

A November 2005 statement from VA New Mexico Healthcare 
detailed that the Veteran was referred for outpatient 
physical therapy.  A November 2006 VA treatment note 
reflected complaints of chronic low back and bilateral knee 
pain.  It was noted that the Veteran was using bilateral knee 
braces, must use a cane, and was recently issued a walker 
which helps with gait stability.  The examiner reported that 
the veteran must look for alternative housing, as he could 
not use a walker in his home due to narrow hallways.   

In VA spine and peripheral nerves examination reports dated 
in May 2007, a VA examiner indicated that the Veteran used a 
cane, brace, and walker.  Limitations on walking were noted 
as unable to walk more than a few yards.  The Veteran was 
noted to have an antalgic type gait and to use a cane in his 
right hand.  The examiner diagnosed lumbar spine degenerative 
disc disease with residuals of laminectomy as well as 
sciatica of the bilateral lower extremities.  The Veteran's 
service-connected lumbar spine and sciatica disabilities were 
noted to have a severe effect on his activities of daily 
living including shopping, exercise, sports, recreation, 
traveling, dressing, and driving. 

Lay statements from several friends of the Veteran were 
received in December 2008 and detail observations of the 
veteran's near falls, extreme unsteadiness on his feet, 
inability to walk, use of a cane for ambulation, and the 
gradual decrease in his ability to do a sustainable amount of 
walking.  It was noted that equipment issued to the veteran 
was not able to be used at his home and that a living 
environment without proper equipment would be dangerous for 
him. 

During his December 2008 hearing, the Veteran testified that 
he must use at least a cane when walking or he would fall.  
He also testified that he must use a VA issued wheelchair but 
that because it cannot be used in his home, he must use a 
cane or walker at home.  Photographs associated with the 
claims file in December 2008 were discussed during the 
hearing and show various bruises and injuries on the 
Veteran's body.  The Veteran's spouse indicated that the 
veteran repeatedly falls and injures himself when trying to 
navigate around his residence with a cane.  She indicated 
that the Veteran's legs give out and he falls frequently.  It 
was also noted that a VA issued wheelchair was stored in the 
carport, as it could not be used by the Veteran in his 
residence.  

The Board acknowledges that the Veteran has been noted to 
ambulate only with the aid of a cane, braces and walker at 
home as well as in clinical settings.  His current 40 percent 
rating for a lumbar spine disability and two 10 percent 
ratings for associated bilateral sciatica also confirm 
significant functional impairment.  Based upon the evidence 
of record, including the credible testimony of the veteran as 
to the need to use a wheelchair, the Board finds the 
persuasive evidence demonstrates that the veteran has 
effectively lost the use of both lower extremities such as to 
preclude locomotion without the aid of a cane, braces or 
wheelchair, within the meaning of the applicable regulation.  
See 38 C.F.R. § 3.809.  Accordingly, the criteria for a 
certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 C.F.R. § 3.809 have been 
met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to assistance in acquiring specially adapted 
housing is granted, subject to the laws and regulations 
governing payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


